DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (EP 2 683 169 A2) in view of Uliyar et al. (US PGPUB 2017/0352136 A1, hereinafter Uliyar).
Consider claim 8 (and similarly applied to claims 1 and 14).  Campbell discloses an electronic device comprising: 
a first camera (fig. 2, paragraph 30, read as camera 202A);
a second camera (fig. 2, paragraph 30, read as camera 202B);  
a memory (fig. 2, paragraph 31, read as memory); and 
at least one processor, wherein the at least one processor (fig. 2, paragraph 31, read s processor) is configured to: 
acquire a plurality of first image frames for one or more external objects 
using the first camera based on an input corresponding to a photographing 
signal, acquire a second image frame for the one or more external objects using 
the second camera while acquiring at least parts of the first image frames (paragraphs 50, 76, read as based on user input, a sequence of 3D images are obtained from the two cameras), 
generate depth information for the one or more external objects based on the 
image frame corresponding to the second image frame among the plurality of first image frames and the second image frame (paragraphs 52, 77, read as calculating depth information for the objects in the 3D image including a first distance, where this can be from the second camera), 

generate a second corrected image in which at least parts of the one or more external objects included in the first corrected image are blurred at least based on the depth information (paragraphs 55, 79, read as based on the above depth information, calculate the blur factor based on the first distance, second distance, etc.). 
Campbell discloses the claimed invention but fails to teach a first camera deployed on one side of the electronic device and a second camera deployed on the one side.
However, Uliyar teaches a first camera deployed on one side of the electronic device and a second camera deployed on the one side (figs. 2, 3, paragraphs 23, 36, read as first and second cameras on one side of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Uliyar into the invention of Campbell in order to improve the quality of captured images.
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (EP 2 683 169 A2) in view of Uliyar et al. (US PGPUB 2017/0352136 A1, hereinafter Uliyar) in view of Choi et al. (US PGPUB 2016/0234473 A1, hereinafter Choi).
	Consider claim 4 and as applied to claim 1.  Campbell and Uliyar disclose the claimed invention but fail to teach wherein the first camera comprises a first lens group having a first focal length and a first view angle, and wherein the second camera comprises a second lens 
	However, Choi teaches wherein the first camera comprises a first lens group having a first focal length and a first view angle, and wherein the second camera comprises a second lens group having a second focal length that is shorter than the first focal length and a second view angle that is equal to or larger than the first view angle (paragraph 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Choi into the invention of Campbell and Uliyar in order align left and right images for an appropriate stereo effect.
 	Consider claim 6 and as applied to claim 4.  Campbell and Uliyar disclose wherein the at least one processor is further configured to generate the depth information based on the first image frame acquired in a first frame period among a plurality of frame periods for acquiring the first image frames and the second image frame as a part of an operation of generating the depth information (Campbell; paragraphs 52, 78). 
 	Consider claim 7 and as applied to claim 4.  Campbell and Uliyar disclose wherein the at least one processor is further configured to: determine a second reference image frame among the plurality of first image frames acquired in a plurality of designated frame periods among a plurality of frame periods for acquiring the first image frames as a part of an operation of generating the depth information, and generate the depth information based on the second reference image frame and the image frame corresponding to the second reference image frame among the plurality of second image frames (Campbell; paragraphs 52, 78).

Allowable Subject Matter
Claims 2, 3, 5, 9-13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	More specifically, Campbell, Uliyar, the other references, and a thorough search in the art fail to disclose or suggest determine a reference image frame among the plurality of first image frames based on a designated condition as a part of an operation of generating the first corrected image, generate a combined image by combining the plurality of designated image frames among the plurality of first image frames based on the reference image frame, perform image compensation with respect to the combined image, and generate the first corrected image by applying noise reduction with respect to the image-compensated combined image (claims 2 and 15). 
Campbell, Uliyar, the other references, and a thorough search in the art fail to disclose or suggest determine a reference image frame among the plurality of first image frames based on a designated condition as a part of an operation of generating the first corrected image, divide the reference image frame into a plurality of regions based on the depth information, determine operating weights for the plurality of regions, and generate the first corrected image by combining the plurality of designated image frames among the plurality of first image frames based on the operating weights determined for the plurality of regions (claim 9). 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        February 11, 2022